per curiam:
Se trata de una demanda de injunction presentada por la Junta de Planificación contra los deman-dados solicitando se les ordene demoler una estructura de 9' 7" X 37' de hormigón y bloques techada de zinc, cons-truida por ellos en violación de las leyes y reglamentos de planificación. Demandó la Junta a través del Departamento de Justicia a tenor con lo dispuesto en el Art. 4 de la Ley Núm. 429 de 23 de abril de 1946, según enmendada, 23 L.P.R.A. see. 35, que lee como sigue:
“La Junta de Planificación de Puerto Rico queda expresa-mente autorizada para a través del Departamento de Justicia entablar el recurso adecuado en ley para impedir, prohibir, anular, vacar o remover cualquier edificio construido, usado o mantenido en violación de las sees. 24, 27, 28 y 81 a 42 de este título y/o de los Reglamentos que regulan la construcción y uso de edificios o pertenencias en Puerto Rico.”
En este recurso se señala como error que el tribunal de instancia abusó de su discreción al declarar con lugar una Moción de Oposición a Interrogatorios sometida por la Junta, mediante su Resolución de 28 de febrero de 1967, la cual lee así:
“Examinada la Moción interpuesta por la parte demandante, y por los méritos allí expuestos, la misma se declara con lugar y en su consecuencia, se deja en toda su fuerza y vigor el se-ñalamiento para celebrar vista del caso en sus méritos el día 7 de marzo de 1967.
Se apercibe a la parte demandada que dicho señalamiento para la vista en su fondo no será suspendida. Ponce, Puerto Rico, a 28 de febrero de 1967.”
Considerando que la demanda original en este pleito se presentó en 12 de agosto de 1965; que antes del interrogatorio aquí en cuestión los demandados habían presentado otros dos *416interrogatorios, uno en 28 de febrero de 1966 y otro en 21 de marzo de 1966; que habiéndose señalado el caso para la vista en su fondo para el 16 de junio de 1966, ese día comparecieron los abogados de las partes y se reunieron con el juez en cá-mara para una conferencia con antelación al juicio y que “como resultado de la misma han llegado a un acuerdo transaccional,” según reza la Minuta de ese día; que el tribunal le concedió a las partes 10 días para presentar por escrito la estipulación y un proyecto de sentencia; que seis meses después, en 12 de diciembre de 1966, la Junta solicitó que se viese el caso porque “el demandado no se había co-municado con su abogado a los fines de firmar la estipulación acordada a pesar de habérsele invitado a ello por escrito”; que el tribunal señaló de nuevo la vista del caso para el 17 de enero de 1967; que este tercer interrogatorio fue notifi-cado en 13 de febrero de 1967; que el tribunal volvió a señalar el caso para el 7 de marzo de 1967; que la Resolución aquí impugnada recayó en 28 de febrero de 1967; que el demandado peticionario presentó en este Tribunal su recurso de Certiorari el 6 de marzo de 1967 lo cual paralizó los procedimientos en el tribunal de instancia que habían co-menzado en 12 de agosto de 1965; que lo antes relatado y otros incidentes que sería prolijo aquí relacionar forman un cuadro de dilación de los procedimientos; resolvemos que el tribunal de instancia no abusó de su discreción al dictar su Resolución de 28 de febrero de 1967.

En vista de lo anterior se anulará el auto expedido y se devolverá el caso al tribunal de instancia para que se conti-núen los procedimientos.